Citation Nr: 1646533	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  14-37 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disability, claimed as tendonitis and carpal tunnel syndrome.  

2.  Entitlement to service connection for residuals of a hysterectomy.  

3.  Entitlement to service connection for hair growth on the chin.  

4.  Entitlement to service connection for hair loss/balding.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1990 and March 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In February 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In June 2015, the Board remanded the case to the RO for additional development.  Before the case was returned to the Board for its consideration, a November 2015 rating decision, granted service connection for posttraumatic stress disorder (PTSD) with major depressive disorder; thus, one of the five issues originally on appeal is no longer so.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2015 the Board remanded this case to the RO, in part to obtain additional records (VA medical and Social Security Administration (SSA) records) and afford the Veteran various VA examinations to ascertain the etiology of the claimed disabilities.  While SSA indicated that it did not have any records (and the Veteran stated in a July 2015 report of a telephone call that she did not have an SSA disability award and had no SSA records), VA outpatient records were obtained for the claims file, as requested.  Further, a June 2015 RO letter asked the Veteran to identify all providers of postservice evaluations or treatment for each of the disabilities on appeal, to specifically include records from Tarzana Hospital.  In a July 2015 report of a telephone call, the Veteran indicated that she sent to her representative a medical release form (she did not describe the records to be sought), but a review of the claims file does not reflect that it was associated with the file or that the RO sought any records (other than VA treatment records) on her behalf.  Nor does the record reflect that the RO notified the Veteran that her medical release form was not received.  Thus, she should be given another opportunity to submit records in her possession or a medical release authorizing VA to obtain them on her behalf.  The RO should also obtain updated VA treatment records for inclusion in the claims file, as the most recent records in the file are dated in June 2015 (despite the fact that a November 2015 supplemental statement of the case (SSOC) indicates that records dated up to September 2015 were reviewed).  

As to affording VA examinations, the Veteran underwent a compensation examination in September 2015 in relation to the post-service hysterectomy claim.  The examiner - who incidentally was the physician who examined her previously in October 2014 - attempted to respond to the questions asked in the Board's remand, but unfortunately the opinions are couched in terms that employed an incorrect evidentiary standard of proof.  For example, when asked whether there was any evidence in the record that rendered it "indisputable" from a medical standpoint that a gynecological disability that required the Veteran's hysterectomy pre-existed service, the examiner stated that "[i]t is at least as likely as not from a medical standpoint that there is evidence of a gynecological disability that preexisted the Veteran's service that eventually required a hysterectomy."  In other words, for this and the other questions asked in the remand, the examiner used an equipoise standard (i.e., a 50 percent or higher probability), whereas this matter requires the application of the "clear and unmistakable" evidence standard (i.e., obvious or manifest, or indisputable).  

In addition, the Veteran was not afforded an examination to ascertain the nature and etiology of her disability/pathology relative to the claimed hair loss/balding and hair growth on the chin, as directed by the Board's remand.  Therefore, the Board must return the case to the RO for such development.  A remand is necessary to ensure compliance with the Board's prior directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Finally, the Veteran has not been afforded a VA examination to ascertain the nature and etiology of her bilateral wrist disabilities (claimed as tendonitis and carpal tunnel syndrome).  Subsequent to the Board's remand, the RO associated with the claims file VA outpatient records, which show that in January 2015 the Veteran underwent a nerve conduction study, reflecting evidence of moderate bilateral median mononeuropathy at the wrist (left worse than right), and that wrist splints were prescribed.  In May 2015, the Veteran was assessed to have electrodiagnostic evidence of carpal tunnel syndrome, although the complaints of bilateral hand numbness that day were subjective and the physical examination was essentially negative other than bilateral thumb and wrist extensor tendonitis.  The Veteran testified that she has carpal tunnel syndrome that is attributable to repetitive motion trauma from using large utensils to stir large pots in service (her military occupational specialty was a food service specialist), and she has furnished a medical article (obtained from a healthcare internet website) relating carpal tunnel syndrome to repetitive motion activities.  As the additional evidence suggests that the Veteran's current disability may be related to service, especially considering that this is a low threshold requirement, a VA examination to address the etiological questions that remain is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request the Veteran to identify all providers of evaluations or treatment she has received since service for each of the disabilities on appeal, and to furnish authorizations for VA to obtain records of any such private evaluations or treatment, to specifically include records pertaining to hospitalization or treatment at Tarzana Hospital.  The AOJ should then associate with the claims file the complete clinical records from the providers identified.  If any private records identified are not received, the Veteran should be so notified and advised that ultimately it is her responsibility to ensure that private records are received.  

2.  The AOJ should associate with the claims file all VA records of evaluation and treatment (excluding compensation examinations) of the Veteran for the claimed disabilities since June 2015.  

3.  The AOJ should obtain an advisory medical opinion by a gynecologist (other than the Veteran's October 2014 and September 2015 examiner) regarding the nature and likely etiology of the disability for which she underwent a hysterectomy in August 2009.  The entire record must be reviewed by the examiner.  [The examiner should note that the Veteran is entitled to a presumption of soundness on entry in service with respect to a disability manifested by an irregular menstrual cycle; that presumption is rebuttable only by clear and unmistakable evidence, and if rebutted, the Veteran is then entitled to a further presumption - that of aggravation of the disability during service - which is also rebuttable only by clear and unmistakable evidence.]  

Based on review of the record, and examination and interview of the Veteran, the examiner should provide opinions that respond to the following: 

(a).  Is there any evidence in the record that renders it indisputable from a medical standpoint that a gynecological disability that required the Veteran's hysterectomy pre-existed her service?  

(b).  If so, please identify such evidence and opine further whether there is any evidence in the record (if so, identifying the evidence) that renders it indisputable from a medical standpoint that the pre-existing gynecological disability was not aggravated during service, or that any increase in severity therein was due to natural progression.  If increase in severity in service is found, but attributed to natural progression, the examiner must cite to the factual evidence or medical literature that supports such conclusion.  

(c).  If a gynecological problem that necessitated the Veteran's hysterectomy did not pre-exist service, is it at least as likely as not (a 50 percent or greater probability), that such problem was incurred in service?  If not, please identify the etiological factors for the problem requiring a hysterectomy considered more likely.   

The examiner is advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression. 

The examiner must explain the rationale for all opinions, citing to supporting factual data.  

4.  Thereafter, the AOJ should review the record and readjudicate the claim of service connection for residuals of a hysterectomy (deferring adjudication of the remaining claims pending further development ordered below).  
5.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate physician to ascertain the nature and likely etiology of the disability underlying her hair loss/balding and hair growth on the chin, and specifically whether each is related to her service or was caused or aggravated by a service-connected disability.  The examiner must be advised of which of the Veteran's disabilities are service connected (including PTSD with major depressive disorder, for which service connection was established in November 2015, and residuals of a hysterectomy if service connection is established pursuant to #4 above.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Following review of the record and interview and examination of the Veteran, the examiner must provide opinions that respond to the following:  

(a).  Please identify each underlying disability manifested by hair loss/balding or by hair growth on the chin.  

(b).  For each such disability/condition diagnosed, please opine whether it is at least as likely as not (a 50 percent or higher probability) that such is related directly to the Veteran's experiences in service or was caused or aggravated (the opinion must address aggravation) by a service-connected disability.  

The examiner is advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression. 

The examiner must include rationale with all opinions.  
6.  Thereafter, the AOJ should arrange for a neurological examination of the Veteran to determine the nature and etiology of her bilateral wrist disability.  The examiner is asked to opine whether it is at least as likely as not (a 50 percent or higher probability) that any current right or left wrist disability is related to an injury, disease, or event during service from March 1990 to March 1991, to include consideration of the Veteran's military occupational specialty (food service specialist) and her statements contending that she has tendonitis and/or carpal tunnel syndrome attributable to repetitive motion trauma from using large utensils to stir large pots in service.  The Veteran's claims folder must be reviewed by the examiner.  The examiner should set forth reasons for the opinion with reference, as appropriate, to pertinent evidence.

7.  After the development sought above is completed, the AOJ should review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and her representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).



